NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


WILLIAM COZZENS,                  )
                                  )
           Appellant,             )
                                  )
v.                                )               Case No. 2D14-1150
                                  )
STATE OF FLORIDA,                 )
                                  )
           Appellee.              )
_________________________________ )

Opinion filed November 6, 2015.


Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Howard L. Dimmig, II, Public Defender, and
Megan Olson, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal A. Faruqui, Assistant
Attorney General, Tampa, for Appellee.



NORTHCUTT, Judge.


             A jury convicted William Cozzens of burgling a dwelling. On appeal, he

challenges the trial court's decision to allow into evidence a statement Cozzens made to

police. We find no error in this ruling, and we affirm the conviction. But the State and
we agree with Cozzens's additional complaint that the court imposed restitution without

holding a hearing. We reverse the order and judgment of restitution. On remand the

court may reimpose restitution only if it first conducts a restitution hearing.

              Affirmed in part, reversed in part, and remanded.



ALTENBERND and CRENSHAW, JJ., Concur.




                                              2